Case: 2:20-cv-00026-WOB-CJS Doc #: 49 Filed: 03/26/21 Page: 1 of 5 - Page ID#: 808




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN

                 Plaintiff,

 v.                                                      No. 2:20-cv-00026-WOB-CJS

 GANNETT CO., INC. AND GANNETT
 SATTELITE INFORMATION
 NETWORK, LLC,

                 Defendants.


          JOINT REPORT OF THE PARTIES’ RULE 26(F) PLANNING MEETING

      1. Planning Meeting: Counsel for each of the parties participated in a telephonic Rule 26(f)
         conference on March 9, 2021.

      2. 26(f)(3)(A) Initial Disclosures: The parties agree that initial disclosures pertaining solely
         to Phase I of discovery as described below shall be exchanged by Plaintiff and Defendants
         Gannett Co., Inc. and Gannett Satellite Information Network on the same day: April 16,
         2021. Initial disclosures will be in the form required by Rule 26(a)(1).

      3. 26(f)(3)(B) Subjects on Which Discovery May be Needed:

             A. Phased Discovery: The parties agree that, in the interest of judicial economy,
                discovery initially should be limited to the facts pertaining to the encounter between
                Plaintiff and Mr. Phillips.

         Plaintiff’s case against each Defendant then would be ripe for an early motion for summary
         judgment on whether Nathan Phillips’ statements that Plaintiff “blocked” him or
         “prevented him from retreating” (the “Blocking Statements”) are true or substantially true,
         or otherwise not actionable based on the undisputed facts developed during initial
         discovery and the issues defined in the Court’s prior decisions.

         The limited scope of Phase 1 discovery would allow the parties to present summary
         judgment arguments to the Court without engaging in the costly and extensive discovery
         that many of the legal issues in this case would require.

 If the Phase I motion for summary judgment is denied, Defendants can then proceed with the far
 more extensive "Phase 2" discovery that will be required on the remaining issues-- including
 without limitation:
Case: 2:20-cv-00026-WOB-CJS Doc #: 49 Filed: 03/26/21 Page: 2 of 5 - Page ID#: 809




                    i. Whether Defendants’ acted negligently in publishing the statements at
                       issue;
                   ii. Whether the Defendants acted with actual malice under New York Times
                       Co. v. Sullivan, 376 U.S. 254 (1964);
                  iii. Whether Plaintiff is properly considered a public or private figure under the
                       First Amendment for purposes of this case;
                  iv. Whether the wire defense applies to the challenged statements;
                   v. Causation; and
                  vi. Damages.

       The parties agree that phased discovery is the best way to focus the resources of the parties
       and limit the burdens on the Court. Most importantly, it will permit this Court to rule at an
       earlier stage on the threshold issues discussed above. See Fed. R. Civ. Pro., Rule 1 (noting
       that Rules “should be construed, administered, and employed by the court and the parties
       to secure the just, speedy, and inexpensive determination of every action and proceeding.”).

       Discovery in Phase 1 would involve issues that are common to all parties in the case,
       including Plaintiff and all of the Defendants.

    4. 26(f)(3)(B) When Discovery Should be Completed, and Whether Discovery Should be
       Conducted in Phases:

       The parties propose the following two-phased schedule for discovery and motions:

 Phase 1
                      Deadline                                              Date
  Discovery Commences                                  April 5, 2021
  Exchange Initial Disclosures                         April 16, 2021
  End of Depositions and Fact Discovery                Sept. 1, 2021
  Summary Judgment Motions                             October 1, 2021
  Summary Judgment Oppositions                         November 1, 2021
  Summary Judgment Replies                             November 30, 2021

       The parties agree that within 21 days of any denial of any Phase 1 summary judgment
       motion, the remaining Defendants and Plaintiff will meet and confer to propose a schedule
       for the remaining phase.

    5. 26(f)(3)(C) Electronically Stored Information: The parties agree to separately and in
       good-faith negotiate a protocol for discovery of electronically stored information (“ESI”)
       to be executed before the commencement of document productions. The parties do not
       anticipate any issues regarding the preservation of ESI.

    6. 26(f)(3)(D) Privileged Information and Protective Order: The parties agree to
       separately negotiate in good-faith a jointly proposed protective order to be executed before
       the commencement of document productions.
Case: 2:20-cv-00026-WOB-CJS Doc #: 49 Filed: 03/26/21 Page: 3 of 5 - Page ID#: 810




    7. 26(f)(3)(E) Changes to Interrogatory Limits: The parties agree that for Phase 1
       discovery, the Plaintiff may serve upon each Defendant up to 5 interrogatories and 5
       requests for production of documents seeking the identity of eyewitnesses to the events
       that took place at the Lincoln Memorial on January 18, 2019, statements by such
       eyewitnesses describing those events , and any videos, photos or other things that display
       those events. The discovery requests will be identical for each Defendant. The six
       defendants may serve a total of 5 interrogatories and 5 document requests regarding the
       same topics and may serve them collectively.

    8. 26(f)(3)(E) Changes to Deposition Limits: The parties agree that depositions during
       Phase 1 will be limited to eyewitnesses of the events at the Lincoln Memorial on January
       18, 2019 and that all parties shall be permitted to attend and participate in all depositions
       noticed by any other party, and all depositions shall bear the caption of all cases without
       the need to serve additional deposition notices. The parties also agree that should any party
       need to exceed these limits, the party may move for leave to do so.

               The parties propose the following limits:

               Phase 1: 5 eyewitness depositions total for Plaintiff, and 5 eyewitness depositions
               total for Defendants, plus Nathan Phillips, and Plaintiff.

    9. 26(f)(3)(E) Changes to Deposition Duration: The parties agree that every deposition
       (except the deposition of Plaintiff) will be limited to 7 hours on the record. For third party
       depositions noticed by one side, the noticing side will be entitled to 5 hours on the record,
       with 2 hours reserved for the other side. For third party depositions noticed by both sides,
       the Plaintiff will be entitled to 2.5 hours and the Defendants will be entitled to 4.5 hours
       on the record and the deposition will count against the limit for each side (the above being
       subject to Plaintiff’s request below regarding Nathan Phillips). The parties may move for
       leave to amend these time limits for good cause.

           A. Plaintiff’s Deposition The parties agree that in Phase 1, Defendants may depose
              Plaintiff on the subjects at issue in Phase 1 for a total of 10 hours. The Phase 1
              deposition will be on two consecutive days with five hours of testimony allotted to
              each day. Should a second phase of discovery be required, the Plaintiff and
              remaining Defendants will negotiate the terms of a second deposition of Plaintiff.
              To the extent necessary, the Defendants reserve their right to utilize the full balance
              of any unused time allotted under the Federal Rules, for Plaintiff’s second
              deposition during Phase 2.

           B. With respect to Nathan Phillips, the parties should jointly negotiate a single third
              party subpoena to simplify any enforcement required by the Court in the District in
              which Mr. Phillips resides.
Case: 2:20-cv-00026-WOB-CJS Doc #: 49 Filed: 03/26/21 Page: 4 of 5 - Page ID#: 811




    10. Other Topics:

          A. Settlement: As required by the Federal Rules, the parties discussed but are unable
             to evaluate a potential settlement of this case at this point.

          B. Apportionment: The parties agree that the Court should address the applicability
             of Kentucky’s joint tortfeasor apportionment statute, KRS 411.182, at its soonest
             convenience to allow the Plaintiff or Defendant to take appropriate action(s) on or
             before the statute of limitations would run on Plaintiff’s ability to sue additional
             parties.

                   1. Plaintiff’s Position: Plaintiff requests that the Court order the Gannett
                     Defendants to add any other defendant or third party defendant for purposes
                     of apportionment or indemnification, if it wishes to do so, by May 1, 2021.
                     In support of this position, Plaintiff asserts that in most cases the parties are
                     promptly ordered to add additional defendants for apportionment and other
                     purposes. Here, due to the scope of the litigation and complexity of some
                     issues, such as whether Kentucky’s apportionment statute applies, the
                     parties have agreed to divide discovery into two phases. The one drawback
                     to this approach is that the Gannett Defendants are not required to identify
                     immediately and add parties for purposes of apportionment and/or
                     indemnification. The statute of limitations on the Plaintiff’s claims runs on
                     July 24, 2021. It is possible, even likely, that if the Court ultimately
                     concludes that Kentucky’s apportionment statute applies that the Gannett
                     Defendants will add additional defendants for purposes of apportionment.
                     If that happens, it will occur at a time after the statute of limitations has run.
                     Then, the Plaintiff’s claims against those additional defendants will be
                     barred. The only way to avoid this adverse and unjust outcome is to require
                     the Gannett Defendants to identify and add any third parties by May 1, 2021.

                   2. Defendants’ Position: Defendants dispute that the apportionment rules
                     that apply in joint tortfeasor cases apply to Plaintiff’s defamation claim.
                     Kentucky courts have long recognized in defamation actions that “the same
                     words spoken by one may occasion greater injury than spoken by another,
                     and that each should only be responsible for the injury inflicted by his own
                     independent act.” Duquesne Distrib. Co. v. Greenbaum, 121 S.W. 1026,
                     1028 (Ky. 1909) (emphasis added) (cleaned up); see also Carter v.
                     Pfannenschmidt, 467 S.W.2d 777, 778 (Ky. 1971). Thus, a defendant can
                     only be “jointly” liable with another defendant in a defamation case where
                     the parties jointly published a statement about the plaintiff; here, there is no
                     such allegation. Moreover, the First Amendment prohibits courts from
                     presuming fault from speech on a matter of public concern. See Gertz v.
                     Robert Welch, Inc., 418 U.S. 323, 347, 350 (1974) (states may “not impose
                     liability without fault” even in private-figure defamation cases). It is
                     therefore Plaintiff’s burden to show that specific statements by the
                     Defendants in the news articles at issue in this case caused him unique harm.
Case: 2:20-cv-00026-WOB-CJS Doc #: 49 Filed: 03/26/21 Page: 5 of 5 - Page ID#: 812




                   He cannot shift the burden to Defendants to identify all others that might
                   also be liable to the Plaintiff for making similar statements. Finally, and
                   even without invoking KRS 411.182—which does not appear to ever have
                   been applied in a Kentucky defamation case—Defendants are permitted to
                   demonstrate that Plaintiff cannot prove that their speech, even if actionable,
                   caused the harm alleged by Plaintiff.

 March 26, 2021                           Respectfully submitted,

                                          /s/ Todd V. McMurtry
                                          Todd V. McMurtry
                                          Hemmer DeFrank Wessels PLLC
                                          250 Grandview Drive, Suite 500
                                          Ft. Mitchell, KY 95343
                                          Phone: (859) 344-1188
                                          Fax: (859) 578-3869
                                          tmcmurtry@hemmerlaw.com
                                          Attorney for Plaintiff

                                          and

                                          By: /s/ Michael P. Abate
                                          Jon L. Fleischaker
                                          Michael P. Abate
                                          KAPLAN JOHNSON ABATE & BIRD LLP
                                          710 W. Main St., 4th Floor
                                          Louisville, KY 40202
                                          (502) 540-8280
                                          jfleischaker@kaplanjohnsonlaw.com
                                          mabate@kaplanjohnsonlaw.com

                                          Michael J. Grygiel (admitted pro hac vice)
                                          Cyndy E. Neidl (admitted pro hac vice)
                                          Kelly L. McNamee (admitted Pro hac vice)
                                          GREENBERG TRAURIG, LLP
                                          54 State Street, 6th Floor
                                          Albany, New York 12207
                                          (518) 689-1400
                                          grygielm@gtlaw.com
                                          neidlc@gtlaw.com
                                          mcnameek@gtlaw.com
                                          Attorneys for Defendants
